COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


FRANCIS N. SANDERS NURSING HOME, INC. AND
 GUIDEONE MUTUAL INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 0332-08-1                                         PER CURIAM
                                                                    JUNE 3, 2008
THE ESTATE OF LENORA G. GIERS BY
 ROBERT R. GIERS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Lawrence P. Postol; Seyfarth Shaw, LLP, on brief), for appellants.

                 No brief for appellee.


       Francis N. Sanders Nursing Home, Inc. and its insurer (hereinafter referred to as

“employer”) appeal a decision of the Workers’ Compensation Commission (1) not allowing

employer’s Application for Hearing filed on July 16, 2001 to proceed to adjudication or be

reinstated; (2) rejecting employer’s February 8, 2007 Application for Hearing; and (3) awarding

unpaid temporary total disability benefits to The Estate of Lenora G. Giers. We have reviewed

the record and the commission’s opinion and find that this appeal is without merit. Accordingly,

we affirm for the reasons stated by the commission in its final opinion. See The Estate of Lenora

G. Giers v. Francis N. Sanders Nursing Home, Inc., VWC File No. 200-72-25 (Jan. 30, 2008). 1

We dispense with oral argument and summarily affirm because the facts and legal contentions




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         We note that in its January 30, 2008 opinion, the commission “found no basis to revisit
[its] May 1, 2007 Opinion which affirmed rejection of [employer’s February 8, 2007
application].”
are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                          -2-